DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims appear to be replete with numerous grammatical errors and 112 (b) issues. The examiner apologizes for not pointing them out earlier. The following list is merely an exemplary thereof.

Regarding claim 1, it is unclear if the “a fire extinguishing system of line 3 is the same as the fire extinguishing systems of line 1, or if it is a different fire extinguishing system. Additionally, it is not clear if there is only one fire extinguishing system, or multiple.
Regarding claim 1, line 4, it is unclear if the safety monitoring device possesses the sensor, or if the fire extinguishing system possesses the sensor.
Regarding claim 1, line 9, it is unclear if the “an activation head” is the same as the activation head of line 4, or if it is a different, additional activation head.
Regarding claim 1, line 11, it is unclear what surface of the discharge valve is being referred to. The claim does not positively recite a surface of the discharge valve, nor does it positively recite a discharge valve.
Claim 1 recites the limitation “the installation" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1,line 9, it is unclear if the “activation head” is the same as “the heads” of line 2, or a different element.
Claim 1 recites the limitation “the surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 7 recites “a control room, programmable automation or other control means,” where as inline 13, only a control rom is cited. What if a programmable automation or other control means is chosen in line 7?
Regarding claim 1, it is unclear how the activation head 2 can contact the surface of the discharge valve and how the sensor can detect this contact.
Regarding claim 2, it is unclear if “the lower part of the main body” is the same as the bottom most surface of the main body of claim 1.
Regarding claim 2, the term “push-button of end of line, NA (open) or NC (closed) does not make sense.
Regarding claim 2, line 3, it is unclear if the “head’ is the same as the heads of claim 1, line 3, or the activation head of line 9 of claim 1
Regarding claim 3, it is unclear what is meant by the term “connect with the control room”. Is the gland connected to the control room, the wire or the power strip?
Claim 4 recites the limitation "other bottles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "device of a bottle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what is meant by the term,” an internal nut has been provided to the housing of the main body provided with a lower thread”.
Regarding claim 6, it is unclear how the main body can be put is any position it is only allowed to rotate about a single axis.
Regarding claim 7, it is unclear what is meant by an upper thickening.
Claim 8 recites the limitation "the wall of the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the internal nut" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "device of a bottle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what is meant by the term,” an internal nut has been provided to the housing of the main body provided with a lower thread”.
Claim 12 recites the limitation "device of a bottle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what is meant by the term,” an internal nut has been provided to the housing of the main body provided with a lower thread”.

Regarding claim 13, it is unclear what is meant by an upper thickening.
Claim 14 recites the limitation "the wall of the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the wall of the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 6, 9 and 12 is/are rejected, as best as understood, under 35 U.S.C. 102(a)(2) as being anticipated by Rogala et al. (20160356395)
Regarding claim 1, Rogala et al shows a safety monitoring device (fig 3) for fire extinguishing systems, characterized in that it comprises a main body (112) having a bottom most surface (fig 3) couplable to any type of heads of a fire extinguishing system, that has a fluid outlet, of  electric, pneumatic, hydraulic or manual activation and a thread (threads on 104) of a discharge valve, possessing a sensor (the sensor includes elements 132,134 and116) protruding as a button contact below the bottom most surface of the main body (fig 3) , connected to an electronic board (inside 106) and, through the electronic board, to a control room, programmable automaton or other control means (106) of the extinguishing system,  wherein the main body  comprises a housing with a circular opening (opening for 134)  such that when the safety monitoring device is coupled through the housing  to an activation head (110) and the activation head  is screwed to the discharge value (104), the sensor  directly contacting surface of the discharge valve (fig 4) to detect whether the activation head (110) is correctly screwed on and that, if the activation head  is not contacting the surface, sends a signal, through the electronic board, to a control room of the installation (the room where 106 is located).  
Regarding claim 2, the sensor comprises a push-button of end of line, NA or NC (the switch is  a push button switch),  so that the push button (116) protrudes at the lower part of the main body (fig 3), so that, when the head  is fully screwed  to the surface of the discharge valve (104) .
Regarding claim 5,  for coupling the main body, screwed between the discharge valve  or device of a bottle reservoir or extinguishing system, an internal nut (144) has been provided to the housing (112) of the main body  provided with a lower thread (threads on 144).  
Regarding claim 6,  the internal nut (144) is coupled in an axis of the housing (fig 4), so that the main body (1) freely rotates about it, to be able to place it in any position.  
Regarding claim 9,  wherein the fire extinguishing system comprises a bottle cylinder (102).
Regarding claims 4 and 12,  the wiring connects in series with other bottles or the extinguishing system (fig 1). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3  and 11 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Rogala et al. (20160356395) in view of Tischhauser et al. (4,700,027).
Regarding claims 3 and 11, Rogala et al. shows all aspects of the applicant’s invention as in claims 2 and 5 above, but fails to disclose  the sensor  is housed behind a protecting cover laterally fastened on the body  by screws, together with the electronic board  and a power strip  from which a wiring through a gland, connect with the control room.  
However, Tischhauser et al. teaches a sensor (14, 18) that is housed behind a protecting cover (10, or the cover that screws to the screw holes in 10) laterally fastened on the body  by means of screws (the screw holes in 10). Tischhauser et al. also teaches that the electronic board (12) and power strip (16) are also hosed behind the protective cover (fig 1). Additionally, the examiner notes that since the container 10 is fluid resistant, the wires leaving the container form the sensor must pass through some sort of gland.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to enclose the sensor of Rogala et al with a protective cover that is screwed I to place in order to keep fluid away from the sensor as taught by   Tischhauser et al.  (fluid resistant container).
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add an electronic board and power strip to the device of   Rogala et al as modified above and have them located behind the protective cover in order to power the sensor.
Lastly, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to have the wires that leave the sensor, board and power strip  travel though a gland in order to keep fluid away from the sensor.


Claims 7 and 13 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Rogala et al. (20160356395) in view of Hansen (4,304,424).
Regarding claims 6 and 7, Rogala et al shows all aspects of the applicant’s invention as in claim 5 above, but fails to disclose  the internal nut, has a transversal hole, in a upper thickening, and the main body has a lug  in which a tightening and locking bolt is inserted.  
However, Hansen teaches a connection that includes a transverse hole (5) through a main body (16) in which a locking bolt (37) is inserted.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a transverse hole to the main body and have a locking bolt be threaded into it in order to prevent rotation and separation of the main body from the bottle.

Claims 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogala et al. (20160356395) in view of Hansen (4,304,424).
Regarding claims 8, 14 and 15, Rogala et al. shows all aspects of the applicant’s invention as in claim 2, 5 and 6 above, but fails to disclose that the main body has a thread  adapted for inserting a6VOLA-0152US-41.823-P-WO-US locking screw  that crosses the wall of the housing  and is interlocked,  in the internal nut.
However, Hansen teaches a connection that includes a main body (16). The main body possesses a thread (for 37)  adapted for inserting a6VOLA-0152US-41.823-P-WO-US locking screw (37)  that crosses the wall of the housing  and is interlocked, prisoner, in the internal nut.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a thread to the main body and have a locking screw be threaded into it in order to prevent rotation and separation of the main body from the bottle.




Response to Arguments


Applicant’s arguments with respect to claim(s) 1-9, 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             7/25/2022